     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 1 of 9 Page ID #:201



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     Jesse Graham
       3680 Wilshire Blvd P-04 Ste 1092
 2     Los Angeles CA 90010
       (213) 275 1663
 3     Fax Number (none)
       Email Address jessegrahamla@gmail.com
 4     In Pro Per
 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT,
 9
                                             CENTRAL DISTRICT
10
                                               OF CALIFORNIA
11
                                        COUNTY OF LOS ANGELES
12

13
                                                       )   Case No.: LACV20=07000-JFW-PJWX
       JESSE GRAHAM,                                   )
14
                                                       )   PLAINTIFF’S REQUEST FOR SUMMARY
                    Plaintiff,                         )   JUDGMENT Fed. R. Civ. P. 56.
15
                                                       )
             vs.                                       )   THE COURT ROOM OF
16
                                                       )   THE HONORABLE
       TAYLOR SWIFT AND DOES 1-10                      )   MICHAEL J FITZGERALD
17
                                                       )
                    Defendant(s)                       )
18

19
       PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
20
       Plaintiff, Jesse Graham (Graham) has filed a motion for summary judgment
21
       pursuant to Fed. R. Civ. P. 56. (17 U.S.C. §§ 101, Section 602, Section 506, Section 411
22
       section 503 Section 122 Section 504
23
       This is a straight forward quid pro quo Copyright infringement     case.
24
       There exist no genuine issues of material fact which would preclude this Court from entering
25
       judgment herein against Taylor Swift (“Swift”) and Etal.(“Defendants”)
26
       Granting Graham compensatory and punitive damages not to exceed $42 million USD
27
       Legal Standard A motion for summary judgment will be granted where “the movant shows that
28
       there is no genuine dispute as to any material fact and the movant is entitled to judgment as




                                      REQUEST SUMMARY JUDGMENT - 1
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 2 of 9 Page ID #:202



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     a matter of law.” Fed. R. Civ. P. 56(a). Plaintiff is entitled to partial summary Judgment

 2     where liability is concerned.

 3

 4
       17 U.S. Code § 501.Infringement of copyright
 5
       Anyone who violates any of the exclusive rights of the copyright owner as provided by sections 106 through 122 or
 6
       of the author as provided in section 106A(a), or who imports copies or phonorecords into the United States in
 7
       violation of section 602, is an infringer of the copyright or right of the author, as the case may be. For purposes of
 8
       this chapter (other than section 506), any reference to copyright shall be deemed to include the rights conferred by
 9
       section 106A(a). As used in this subsection, the term “anyone” includes any State, any instrumentality of a State,
10
       and any officer or employee of a State or instrumentality of a State acting in his or her official capacity. Any State,
11
       and any such instrumentality, officer, or employee, shall be subject to the provisions of this title in the same manner
12
       and to the same extent as any non governmental entity.
13
       (b)
14

       The legal or beneficial owner of an exclusive right under a copyright is entitled, subject to the
15
       requirements of section 411, to institute an action for any infringement of that particular right
       committed while he or she is the owner of it. The court may require such owner to serve written notice
16     of the action with a copy of the complaint upon any person shown, by the records of the Copyright Office
       or otherwise, to have or claim an interest in the copyright, and shall require that such notice be served
17     upon any person whose interest is likely to be affected by a decision in the case. The court may require
       the joinder, and shall permit the intervention, of any person having or claiming an interest in the
18     copyright.

19     17 U.S. Code § 502.Remedies for infringement:
20     Injunctions
21     Any court having jurisdiction of a civil action arising under this title may, subject to the provisions of section 1498 of

22     title 28, grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain

23     infringement of a copyright.

24     (b)

25     Any such injunction may be served anywhere in the United States on the person enjoined; it shall be operative

26     throughout the United States and shall be enforceable, by proceedings in contempt or otherwise, by any United

27     States court having jurisdiction of that person. The clerk of the court granting the injunction shall, when requested

28




                                               REQUEST SUMMARY JUDGMENT - 2
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 3 of 9 Page ID #:203



                          JESSE GRAHAM PLAINTIFF 10/6/2020
 1     by any other court in which enforcement of the injunction is sought, transmit promptly to the other court a certified

 2     copy of all the papers in the case on file in such clerk’s office.

 3

 4

 5     INTRODUCTION

 6     1. Plaintiff Jesse Graham (“Plaintiff” or “Graham”) brings this lawsuit against Defendants

 7     Taylor Swift (“Swift”) and Does 1 through 10 (collectively, “Defendants”) due to their

 8     infringement of Plaintiff’s copyrighted musical composition PARTIES

 9     2. Plaintiff Jesse Graham is an individual who resides in the Central District of California,

10     and is an accomplished Keyboardist producer, and well-renowned internet and delta blues

11     singer and songwriter.

12     3. Plaintiff alleges on information and belief that Defendant Taylor Swift (“Swift”) is an

13     individual who resides in the Central District of California.

14     4. Plaintiff is ignorant of the true names and capacities of the Defendants sued herein as

15     Does 1 to 10, and therefore sues these Defendants by such fictitious names. Plaintiff will

16     amend this Complaint to allege their true names and capacities when ascertained.

17     5. At all times relevant herein, and at the time of the transactions complained of, each of

18     the Defendants were the agent and employee of each of the remaining Defendants, and in doing

19     the things herein after alleged, was acting within the scope of such agency.

20     JURISDICTION AND VENUE

21     6. The Court has subject matter jurisdiction over this pursuant to 28 U.S.C. § 1331 and 1338

22     because the action arises under the Copyright Act (17 U.S.C. §§ 101, et seq.).

23     7. Venue is proper in the Central District of California under 28 U.S.C. § 1400(a) because

24     the Defendants reside or may be found within the Central District of California, and personal

25     jurisdiction may be properly exercised over the Defendants.

26     Osterberg, Eric C. (2003). Substantial similarity in copyright law. Practising Law Institute. p. §1:1, 1–2. ISBN 1-4024-0341-0. With

27     respect to the copying of individual elements, a defendant need not copy the entirety of the

28     plaintiff's copyrighted work to infringe, and he need not copy verbatim.




                                                    REQUEST SUMMARY JUDGMENT - 3
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 4 of 9 Page ID #:204



                          JESSE GRAHAM PLAINTIFF 10/6/2020
 1     *Latman, Alan (June 1990). ""Probative Similarity" as proof of copying

 2

 3

 4     FACTUAL ALLEGATIONS

 5     8. Plaintiff Jesse Graham has been a songwriter since the early 1990s. Graham has written

 6     hundreds of songs and is famous for starting many trends, including the “Random Act of

 7     Kindness” movement in 2013 and the “New Day” movement, most recently the worlds largest

 8     protest following the murder of George Floyd.

 9     In 2013, Graham authored the musical composition entitled “Haters gone Hate.” Graham

10     registered the Haters gone Hate musical composition with Broadcast Music, Inc. (“BMI”) on

11     February 5, 2013, with BMI Work # 15363757

12     10. Graham’s Haters gone Hate musical composition includes the following chorus: “Haters gone

13     hate[;] Players gone play[.]”“watch out for them fakers[;] they will fake you everyday[.]”

14     this is echoed behind each word to repeat the entire chorus 22 words twice equaling 44 words.

15     11. Graham has filed an application with the United States Copyright Office to register a

16     copyright for the Haters gone Hate musical composition, and the application has been assigned

17     Copy right       Number SR876-628 by the United States Copyright Office.

18     12. Since Feb 26,2013, Graham’s Haters gone Hate musical composition was publicly performed

19     by Graham and broadcast and published on the internet. The Haters gone Hate musical

20     composition has been available for purchase and streaming on Youtube (2 million

21     streams)iTunes, Google Play, and Amazon, Spotify, Tidal, Deezer, Pandora Spreaker radio

22     streaming service Facebook,myspace,instagram, Twitter and many more

23     Complaint

24     13. In 2014, Swift copyrighted the musical composition entitled “Shake It Off” and Swift

25     copyrighted the “Shake It Off” musical composition under United States Copyright Office

26     Registration Number PA0001911732 on August 19, 2014.

27     14. Swift’s “Shake It Off” musical composition extensively copies from Graham’s Haters Gone

28     Hate musical composition. In particular, the Shake It Off musical composition has the




                                                   REQUEST SUMMARY JUDGMENT - 4
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 5 of 9 Page ID #:205



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     following lyrics:“Cause the players gonna play, play, play[;] And the haters gonna hate,

 2     hate, hate[.]”“Fakers gonna fake fake fake[;]”more than 40x's- counting repeats the infringed

 3     copyrighted material accounts for roughly 40% of the Shake It off the musical composition.

 4     15. Swift undoubtedly had access to the Haters gone Hate musical composition prior to writing

 5     and releasing the Shake It Off Musical Composition given the broad dissemination of the

 6     Haters gone Hate musical composition. per video from Grammy foundation she admits "she had

 7     all these lyrics and had a writing session coming up - Swift says "she always hated horns and

 8     didn't want to use horns like on Graham's recording but her producer Saddleback started

 9     playing horns and she says "what are you doing you know horns scare me"

10     Saddleback says "i think this could be cool," Swift continues "how can this be a chorus chord

11     and verse as Grahams Haters gone hate composition only has a three chord melody mostly

12     through the song and horns blaring as Swift mentions in the video this video (will be

13     uploaded if able to court submission site if not it will be mailed to the court additionally

14     it is available on youtube under the title "Taylor Swift in her own words"

15     Lastly on the Video Ms Swift plays exerts from the session and she is so excited when she

16     reads the lyrics again Swift says "wait a minute i got it cause a Hater gone hate and a playa

17     gone play and as we know the song was later produced adding to the hook the fakers phrase to

18     complete more similarities and opportunity - Graham who was a pioneer of the blog had a blog

19     that went viral entitled "than I felt like preaching" which spoke of many world issues and

20     included mentioning the song Haters gone hate and asked people to search it on youtube for

21     the lyric video -This co insides with Swifts story of searching for the lyrics.

22     Graham asserts he had to figure out how he was going to spell Fakers on his lyric sheet as

23     he was the first person to use Ebonics in 1989 on a project entitled Nice n Slow plus Graham

24     has used the his phrase gonna since 1996 when he wrote "who's gonna come to the stage"

25     Graham also asserts that Swift has copied many of his concepts and ideas before but this is

26     different example Graham wrote a song "Cats sleep anywhere" Swift a follower on social media

27     started a campaign about how she loved her cat - graham wrote a song "New day" Swift wrote a

28     song "New years Day" Graham mentioned in his blog about being in the class of 1983 Swift




                                      REQUEST SUMMARY JUDGMENT - 5
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 6 of 9 Page ID #:206



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     named her album 1989 - but when she went too far was with the actual use of copyrighted

 2     lyrics with those words being the feature and most notable part of the song

 3     16. Swift knew or should have known that the lyrics “Cause the haters gonna hate, hate,

 4     hate[;] And the plays gonna play, play, play” “fakers gone fake[;] fake fake fake[.]”

 5     could not be used in a musical work by Defendants without a license and/or songwriting

 6     credit, as is customary standard practice in the music industry. Despite this industry

 7     standard practice, Swift never sought a license or other permission from Plaintiff.

 8     Graham was watching tv with the sound down Ellen DeGeneres had Taylor Swift as special guest

 9     to debut a new song - the caption was on and the lyrics started scrolling Ellen said before

10     we let Taylor come out we want to let the audience sing it first.

11     It Said Haters gone hate and playa gone play watch out for the fakers they will fake you

12     everyday - Graham was like there goes Taylor again borrowing lyrics from my catalogue

13     all 22 words-then the caption showed the same lyrics again and again and again then Graham

14     said maybe they gave me credit on the song but they did not

15     17. Upon its release, Swift’s Shake It Off musical composition debuted at No. 1 on

16     Billboard’s Hot 100 chart. The song went on to become a massive worldwide hit for Swift. The

17     Shake It Off musical composition stayed on the Hot 100 for fifty weeks – 24 of them on the

18     top 10. The Shake it Off musical composition has been certified 9x Platinum by the Recording

19     Industry Association of America (“RIAA”) with over 9,000,000 copies sold. The music video for

20     “Shake it Off” featuring the song debuted on August 18, 2014 and has approximately

21     2,380,831,410 billion views on YouTube.3 Indeed, “Shake it Off” is the seventh most viewed

22     video of all time on YouTube.

23     18. Swift’s album 1989, for which the Shake it Off musical composition was the lead single,

24     has been certified 6x Multi-Platinum by the RIAA with over 6,000,000 certified units sold in

25     the United States. In addition,1989 has sold over 10,000,000 units   worldwide

26     19. Swift’s and all defendants infringing acts include, but are not limited to, unlawfully

27     creating, recording, manufacturing, producing, selling, licensing marketing and/or

28     distributing the Shake It Off musical composition Swift’s infringement amounts to the




                                       REQUEST SUMMARY JUDGMENT - 6
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 7 of 9 Page ID #:207



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     unlawful appropriation of Graham’s copyrighted material including the lyrical phrase “Haters

 2     gone hate[;] Players gone play[.]” Watch out for them fakers they will fake you everyday[;]

 3     as the main feature to Swift's song.

 4     20. The Shake It Off musical composition has also been extensively licensed by Swift to

 5     various third parties for commercial and advertising uses including film, advertisements,

 6     television, and video games.

 7     21. On information and belief, Swift has exploited, and continue to exploit, the Shake It Off

 8     musical composition in this District, the State of California, and throughout the United

 9     States and the world.

10     22. Swift’s and defendants infringement is continuing she continues to sell and license the

11     Shake It Off musical composition. Graham has informed Swift of the infringement, yet,

12     nevertheless, Swift has persisted in her infringement.

13     FIRST CAUSE OF ACTION COPYRIGHT INFRINGEMENT BY PLAINTIFF AGAINST ALL DEFENDANTS

14     (17 U.S.C. §§ 101,

15     23. Plaintiff incorporates by reference the preceding allegations of the Complaint as though

16     fully set forth herein.

17     24. Defendants, without authorization, have used and are using Plaintiff’s Haters gone Hate

18     musical composition

19     25. Defendants’ acts of infringement have been willful, intentional, and purposeful, in

20     disregard of, and indifferent to the rights of Plaintiff.

21     26. As a direct and proximate result of Defendants’ infringement of Plaintiff’s Haters gone

22     hate musical composition and exclusive rights under the Copyright Act, Defendants are liable

23     for maximum statutory damage pursuant to 17 U.S.C. § 504(c) up to $150,000 for each of the

24     copyrights infringed, where such infringement took place on or after the effective date of

25     registration of the copyright. Alternatively, at Complaint election, pursuant to 17 U.S.C. §

26     504(b), Plaintiff is entitled to his actual damages plus Defendants’ profits from all

27     infringements occurring on or after the effective date of registration of the copyright, as

28     will be proven at trial.




                                      REQUEST SUMMARY JUDGMENT - 7
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 8 of 9 Page ID #:208



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     27. Plaintiff is entitled to its actual damages plus Defendants’ profits from all

 2     infringements occurring prior to the effective date of registration of the copyright for the

 3     Haters gone Hate musical composition, as will be proven at trial.

 4     28. Plaintiff is entitled to his costs, including reasonable attorneys’ fees,

 5     pursuant to 17 U.S.C. § 505.

 6     29. Defendants’ conduct is causing, and unless enjoined by this Court, will continue to cause

 7     great and irreparable injury to Plaintiff that cannot fully be compensated or measured in

 8     money. Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is

 9     entitled to preliminary and permanent injunctions requiring Defendants to employ reasonable

10     methodologies to prevent or limit infringement of Plaintiff’s Haters gone Hate musical

11     composition.

12     PRAYER FOR RELIEF WHEREFORE, Plaintiff prays that the Court grant the following relief: a.

13     General damages in an amount to be proven at trial, but not less than $22,000,000;

14     b. Preliminary and permanently enjoin Defendants, as well as the Defendants’ officers,

15     agents, servants, employees, and attorneys, and all persons in active concert or

16     participation with Defendants, from use of Plaintiff’s Haters gone Hate work. c. Find

17     Defendants liable for infringement of the Haters gone Hate musical composition; d. Order an

18     award to Plaintiff of all actual damages, in the minimum amount of $20,000,000.00, and an

19     accounting of any gains, profits, and advantages derived by Defendants resulting from the

20     infringing acts complained of herein; or partial judgment and trial or mediation to prove

21     damages and.

22     e. exemplary and punitive damages;

23     f. and other litigation costs;

24     G. costs of court;

25     h. pre-judgment interest on all damages and/or profits awarded by the Court;

26     I. such other and further relief to which they may be justly entitled.

27     DEMAND FOR summary judgment

28     Dated: 8/25/2020




                                        REQUEST SUMMARY JUDGMENT - 8
     Case 2:20-cv-07000-MWF-GJS Document 34 Filed 10/06/20 Page 9 of 9 Page ID #:209



                    JESSE GRAHAM PLAINTIFF 10/6/2020
 1     By: _____________________________

 2     JESSE GRAHAM IN PROPRIA PERSONA

 3

 4     (17 U.S.C. §§ 101,
 5     Section 602
 6     section 506
 7     section 411
 8     section 503
 9     section 122
10     section 504
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         REQUEST SUMMARY JUDGMENT - 9
